Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 13, 2014

                                      No. 04-14-00614-CV

                                      Hector GONZALEZ,
                                           Appellant

                                                 v.

                         ATENEA CAPITAL MARKETS FUND, LP,
                                     Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-13872
                            Honorable Larry Noll, Judge Presiding


                                         ORDER
        On November 3, 2014, the court reporter filed a notification of late record stating that the
appellant has failed to pay or make arrangements to pay the reporter’s fee for preparing the
record. It is therefore ORDERED that appellant provide written proof to this court within ten
days of the date of this order that: either (1) the reporter’s fee has been paid or arrangements
have been made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the
reporter’s fee.


                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of November, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court